Exhibit 10.4

AMENDMENT TO EMPLOYMENT AGREEMENT

This AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”), is made and entered
into June 5, 2013, by and among Signature Group Holdings, Inc., a Nevada
corporation (the “Company”) and Kyle Ross (“Executive”).

WHEREAS, the parties desire to amend that certain Employment Agreement dated
August 2, 2011 by and between the Company and Executive (the “Agreement”) to
extend the Term of Agreement by four months.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement and other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the parties
hereto agree as follows:

1. Amendments. Notwithstanding anything to the contrary in the Agreement,
Section 1.1 of the Agreement shall be amended in its entirety to provide as
follows:

“1.1 Term of Employment. The “Term” pursuant to this Agreement shall commence on
July 1, 2011 and, unless terminated earlier pursuant to Section 4 hereto, shall
terminate on April 30, 2014.”

2. Effect of Amendment. Except as expressly amended hereby, the Agreement shall
remain unchanged and in full force and effect. This Amendment shall be deemed
part of and is hereby incorporated into the Agreement. To the extent that any
term or condition of the Agreement shall contradict or be in conflict with any
term or condition of this Amendment, the terms and conditions of this Amendment
shall control. This Amendment may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement, and
it is understood that all parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile or electronic transmission,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) same with the same
force and effect as if such signature were an original thereof. This Amendment
cannot be altered, amended, changed or modified in any respect or particular
except by an instrument in writing signed by all of the parties hereto.

IN WITNESS WHEREOF, this Amendment has been signed by the parties hereto
effective as of the date set forth above.

 

SIGNATURE GROUP HOLDINGS, INC. By:   /S/ W. CHRISTOPHER MANDERSON  

W. Christopher Manderson,

Executive Vice President and

General Counsel

 

/S/ KYLE ROSS

KYLE ROSS